PDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.  Using BRI, Sio disclose a contact (combination of 114/116) that extends in a second direction (across the page) perpendicular to the first direction and parallel to the substrate above the fin structure; wherein the isolation layer abuts a portion of the contact (bottom portion of 116) along a plane (into the page plane) perpendicular to the second direction (across the page) and a portion of the contact (vertical portion of 114) along a plane (vertical plane Z-direction) perpendicular to a third direction (out of the page direction, the vertical plane is perpendicular to out of page direction) perpendicular to the first (into the page direction) and second direction (across the page direction).
Sio also disclose wherein the contact (combination of 114/116) located over the fin structure includes a first thickness (thickness of 114/116) and a second thickness (thickness of 116) where the second thickness is a smaller than the first thickness.
Sio also discloses wherein the contact has a first thickness (thickness of 114/116) that is reduced to a second thickness (thickness of 116 portion) at a portion of the contact (portion 116) between the first fin structure and the contact.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a portion of the contact along a plane perpendicular to a third direction perpendicular to the first and second direction” is unclear and indefinite if it is “a portion of the contact along a plane perpendicular” or “a third direction” that is perpendicular to the first and second direction. The examiner will interpret is to mean that it is “a portion of the contact along a plane perpendicular” that is perpendicular to the first and second direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sio et al. 20170117272 (Sio).


    PNG
    media_image1.png
    404
    874
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    492
    media_image2.png
    Greyscale


Regarding claim 1, figs. 6A-6B of Sio discloses an integrated circuit (IC) structure comprising: 
a fin structure (left 608) that extends along a substrate 602 in a first direction (into the page); 
a contact (combination of 114/116) that extends in a second direction (across the page) perpendicular to the first direction and parallel to the substrate above the fin structure; and 
an isolation layer (as labeled by examiner above) stacked directly on the fin structure 608 and below the contact 116 that is stacked directly on the isolation layer and configured to electrically isolate the contact from the fin structure (left 608),
wherein the isolation layer abuts a portion of the contact (bottom portion of 116) along a plane (into the page plane) perpendicular to the second direction (across the page) and a portion of the contact (vertical portion of 114) along a plane (vertical plane Z-direction) perpendicular to a third direction (out of the page direction, the vertical plane is perpendicular to out of page direction) perpendicular to the first (into the page direction) and second direction (across the page direction).





    PNG
    media_image1.png
    404
    874
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    524
    1042
    media_image3.png
    Greyscale


Regarding claim 21, figs. 6A-6B of Sio discloses an integrated circuit (IC) structure comprising: 
a first dielectric material (as labeled by examiner above);
 a first gate structure (as labeled by examiner above) that extends along the first dielectric material in a first direction (into the page);
a second gate structure (as labeled by examiner above) separated from the first gate structure in a second direction by the first dielectric material, the second gate structure extending in the first direction; 
a fin (as labeled by examiner above) structure that extends along the first dielectric material in the second direction (into the page) and is electrically connected to the first gate structure and the second gate structure (see fig. 6B showing first fin structure electrical connected to 604 which is electrically connected to first gate structure and second gate structure);
a second dielectric material (examiner labeled above as “an isolation layer”) located, at least in part, stacked directly on the fin structure; and 
a contact (combination of 116/114) located over the fin structure and, at least in part, stacked directly on the second dielectric material, wherein the second dielectric material is configured to electrically isolate the contact from the fin structure (see top of fin and bottom of contact are electrically isolated);
wherein the contact located over the fin structure includes a first thickness (thickness of 114/116) and a second thickness (thickness of 116) where the second thickness is a smaller than the first thickness.


    PNG
    media_image1.png
    404
    874
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    520
    1027
    media_image4.png
    Greyscale


Regarding claim 28, figs. 6A-6B of Sio discloses an integrated circuit (IC) structure comprising: 
a first dielectric (as labeled by examiner above); 
a first fin (as labeled by examiner above) structure that extends in a first direction (into the page) and overlaps the first dielectric;
a first gate structure (as labeled by examiner above); 
a second gate structure (as labeled by examiner above) wherein the first dielectric extends between the first and the second gate structures; 
a contact (combination of 114/116) that that extends in a second direction (across the page), substantially perpendicular to the first direction, and overlaps with the first dielectric and the first fin structure, and with a second fin structure (as labeled by examiner above); and 
an isolation layer (as labeled by examiner above) that is stacked, at least partially, below the contact 116 and is stacked directly over the first fin structure, the isolation layer configured to electrically isolate the contact 116 from the first fin structure; wherein
the contact has a first thickness (thickness of 114/116) that is reduced to a second thickness (thickness of 116 portion) at a portion of the contact (portion 116) between the first fin structure and the contact.

Regarding claim 2, fig. 6B of Sio discloses wherein the fin structure (left 608) is a first fin structure, the IC structure further comprises a second fin structure (606 fin), and the contact overlies and is electrically connected to the second fin 606 structure.  

Regarding claim 3, fig. 6B of Sio discloses wherein the first fin structure comprises a first type of semiconductor material (polysilicon – par [0026]), and the second fin structure comprises a second type of semiconductor material (epitaxial type) different from the first type.

Regarding claim 4, fig. 6B of Sio discloses further comprising a via 118 overlying the contact and the isolation layer, wherein the via is electrically connected to the contact.  


    PNG
    media_image5.png
    429
    950
    media_image5.png
    Greyscale

Regarding claim 5, fig. 6B of Sio discloses further comprising: a first metal segment (left half segment of 120) overlying and electrically connected to the via 118; a second metal segment (right half of 120) overlying the contact 118 and another fin structure (right 608) underlying the contact 118; and an inter-level dielectric (ILD) layer between the second metal segment and the contact (on the side of fig. 6B would have been ILD), wherein the first metal segment and the second metal segment are part of a same metal layer (as labeled above by examiner).

Regarding claim 6, fig. 6B of SIo discloses wherein the first metal segment and the second metal segment are positioned between a first power rail (left most 112) and a second power rail (right most 112) in the same metal layer, the first metal segment and the second metal segment have approximately a same width w (that of 120), a separation between the first metal segment and the first power rail and a separation between the second metal segment and the second power rail have approximately a same distance d1, and a separation between the first power rail and the second power rail is approximately equal to 3w+4d1 (approximately is a term of degree).
 
Regarding claim 7, fig. 6A of Sio discloses wherein each of the contact and the isolation layer contacts an inter-level dielectric (ILD) structure 610, and the isolation layer and the ILD structure comprise different dielectric materials (different to a degree as these two are formed at different steps).

Regarding claim 8, fig. 6B of Sio discloses further comprising: a first gate structure (top half surface of fin is a first gate structure as it is a structure of a gate) overlying the fin structure (that below the top surface); and a second gate structure (right half surface of fin is a second gate structure as it is structure of gate) overlying the fin structure, wherein the isolation layer extends from the first gate structure to the second gate structure (as the isolation layer is on top of fin structure).

Regarding claim 23, fig. 6B of Sio discloses wherein the second dielectric material extends from the first gate structure to the second gate structure.


    PNG
    media_image6.png
    538
    1060
    media_image6.png
    Greyscale


Regarding claim 24, fig. 6B (as labeled by examiner above) discloses wherein the fin structure is a first fin structure, and the IC structure further comprises a second fin structure (as labeled by examiner above).

Regarding claim 25, figs. 6A-6B of Sio discloses wherein the second dielectric material has a target thickness between the fin structure and the contact.

Regarding claim 26, fig. 6B of Sio discloses further comprising a via 118 electrically connected to the contact, the via overlying the fin structure and the second dielectric material.


    PNG
    media_image7.png
    514
    1008
    media_image7.png
    Greyscale


Regarding claim 27, fig. 6B of Sio discloses further comprising: a first metal segment (left half segment of 120) electrically connected to the via 118; and a second metal segment (right half segment of 120) located on the first dielectric material and overlying the contact 118 and another fin structure (as labeled by examiner above) underlying the contact.

Regarding claim 29, fig. 6b of Sio discloses further comprising: a via 118 that overlaps the contact 116, the first dielectric, and the first fin structure; a first metal segment (left half segment of 120) that overlaps the via; and a second metal segment (right half segment of 120) that overlaps the contact 118 and the second fin structure.

Regarding claim 30, fig. 6B of Sio discloses further comprising a via 118 overlying the contact and the isolation layer, wherein the via is electrically connected to the contact.

Regarding claim 31, fig. 6A fo Sio discloses wherein each of the contact and the isolation layer contacts (physical indirect contact) an inter-level dielectric (ILD) structure 610,  and the isolation layer and the ILD structure comprise different dielectric materials (different material as two different processing steps).

Regarding claim 32, fig. 6A of Sio discloses wherein the isolation layer is adjacent to a portion (bottom portion) of the contact 116 along the second direction (across the page) perpendicular to the first fin structure along the first direction.
 
    PNG
    media_image8.png
    320
    487
    media_image8.png
    Greyscale


Regarding claims 21-22, fig. 5 of Sio discloses an integrated circuit (IC) structure comprising:
a first dielectric material 206; 
a first gate structure  (left 110) that extends along the first dielectric material in a first direction (into the page extension); 
a second gate structure (second left 110) separated from the first gate structure in a second direction (across the page) by the first dielectric material, the second gate structure extending in the first direction (into the page extension); 
a fin structure 106 that extends along the first dielectric material in the second direction (across the page) and is electrically connected to the first gate structure (see 106 is in direct contact with bottom of both the first gate structure and the second gate structure) and the second gate structure; 
a second dielectric material 208a located, at least in part, stacked directly on the fin structure; and 
a contact 114/116located over the fin structure and, at least in part, stacked directly on the second dielectric material, wherein the second dielectric material is configured to electrically isolate the contact 116 from the fin structure; 
wherein the contact located over the fin structure includes a first thickness (thickness of 114/116) and a second thickness (thickness of 116) where the second thickness is a smaller than the first thickness; and wherein the fin structure underlies the first gate structure and the second gate structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829